



COURT OF APPEAL FOR ONTARIO

CITATION: CLE Leasing
    Enterprise Ltd. v. Dhuga, 2017 ONCA 764

DATE: 20171002

DOCKET: C63433

MacFarland, Watt and
    Benotto JJ.A.

BETWEEN

CLE Leasing Enterprise
    Ltd.

Plaintiff (Respondent)

and

Harinder Dhuga, 8834857
    Canada Inc. and Arvinder Dhuga

Defendants (Appellants)

No one appearing for the appellants

Baktash Waseil, for the respondent

Heard: September 29, 2017

On appeal from the order of Justice
    Lucy K. McSweeney of the Superior Court of Justice, dated February 3, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The appellant has not appeared. The court attempted to reach him at the
    telephone numbers provided and were told that the first number was his
    brothers number. The brother provided a second number to the court which
    number when tried was no longer in service. In addition, counsel for the
    respondent sent an email to the address provided and received no response.
    Having reviewed all of the materials in preparation for the appeal we are of
    the view that there is no merit in this appeal.

[2]

Accordingly, the appeal is dismissed. Costs to the respondent fixed in
    the sum of $7,533.60 inclusive of disbursements and HST.

[3]

An order to issue dispensing with the need for counsel for the
    respondent to obtain the appellants approval of the order relating to this
    endorsement.


